Citation Nr: 1822911	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits in excess of 21 months and 22 days for the purpose of transfer to a dependent.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 2008.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran has already received 14 months and 8 days of educational benefits under Chapter 30, Title 38, United States Code, (Montgomery GI Bill or Chapter 30). 

2.  The Veteran's total educational benefit entitlement of 36 months less the already received Chapter 30 benefits leaves 21 months and 22 days of full-time benefits remaining for use under Chapter 33 (Post-9/11 GI Bill) for the purpose of transfer to a dependent.


CONCLUSION OF LAW

The criteria for entitlement to additional VA educational assistance benefits beyond the remaining 21 months and 22 days of full-time benefits have not been met.  38 U.S.C. §§ 3011, 3311, 3319 (West 2012); 38 C.F.R. § 21.9550, 21.9570 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2014, the Veteran has applied for educational assistance under Chapter 33 (Post-9/11 GI Bill) and requested that the benefits be transferred to his sons.  He said that he was told by the Department of Defense (DOD) that he could transfer the full 36 months of entitlement.  In April 2014, VA informed the Veteran that he had 21 months and 22 days to transfer and those benefits were transferred to the Veteran's sons.  The Veteran appealed this determination. 

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C. Chapter 33. VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21.9770 (2017).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570.

An individual who, as of August 1, 2009, has used entitlement under Chapter 30 (MGIB), but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550 (b)(1) (2017).

When the Veteran elected to use educational assistance benefits under Chapter 30, his additional educational assistance under any other program was limited by that portion of benefits which were used.  Therefore, by law, the Veteran is limited to receive (or in this case transfer) 21 months and 22 days of full-time benefits under the Post-9/11 GI Bill, for an aggregate total of 36 months of entitlement (36 months less the previously used Chapter 30 benefits).  38 C.F.R. §§ 21.9550(a), 21.9570.  The law dictates that the entitlement under Chapter 33 (Post-9/11 GI Bill) may not exceed the remaining Chapter 30 (MGIB) entitlement as of August 1, 2009, which in this case is 21 months and 22 days.  

The Board acknowledges the Veteran's argument that in a July 2013 letter, DOD informed him that his request for a transfer of his unused Post 9/11 GI Bill benefits to members of his immediate family was approved and 36 months was transferred to A.K. 

DOD is charged with making determinations of eligibility for transfer of Chapter 33 entitlement to dependents; VA has no authority to determine such eligibility.  74 Fed. Reg. 14,654 (2009); Garza v. McDonald, 28 Vet. App. 222, 230 (2016) (upholding VA's interpretation of 38 U.S.C. § 3319 that DOD is responsible for making determinations of eligibility and effective dates); see 38 U.S.C. § 3319; 38 C.F.R. § 21.9570.  The Secretary of VA administers the education assistance benefits under Chapters 30 and 33.  38 U.S.C. §§ 3034, 3311, 3313, 3319.  The pertinent regulations discussed above clearly state how the education assistance entitlement is calculated upon transfer to a dependent.  The Board regrets that the Veteran was misinformed as to his potential eligibility and the exact amount of transfer months.  However, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits.  Unfortunately, there is no provision for benefits based on the appellant's arguments that he relied on the information originally supplied to his detriment.  The law is clear in this case, and the claim for additional educational assistance must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional VA educational assistance benefits in excess of 21 months and 22 days under 38 U.S.C. Chapter 33 Post-9/11 GI Bill is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


